Johnson, Chief Judge.
In Division 4 of Smith v. State, 236 Ga. App. 548, 553 (512 SE2d 19) (1999), we held that the trial court did not abuse its discretion in ordering Smith to pay travel costs incurred by the state in calling two out-of-state police officers as witnesses. The Supreme Court granted the writ of certiorari to address this issue.
In Smith v. State, 272 Ga. 83 (526 SE2d 59) (2000), the Supreme Court reversed our holding in Division 4. Accordingly, our decision is vacated as to Division 4, and the judgment of the Supreme Court is made the judgment of this Court with respect to that division. The case is remanded to the trial court to vacate the sentence insofar as it requires Smith to pay the witnesses’ hotel and airline costs.

Judgments of conviction affirmed. Sentence vacated and case remanded.


Smith, P. J., and Barnes, J., concur.